Dear Secretary Carnahan:
This office received your letter of February 14, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Troy Stremming (version 2) on January 24, 2008. The proposed summary statement is as follows:
Shall Missouri law be amended to:
  • repeal the current individual maximum loss limit for gambling;
  • prohibit any future loss limits;
  • require identification to enter the gambling area only if necessary to establish that an individual is at least 21 years old;
  • restrict the number of casinos to those already built or being built;
  • increase the casino gambling tax from 20% to 21%;
  • create a new specific education fund from gambling tax proceeds generated as a result of this measure called the "Schools First Elementary and Secondary Education Improvement Fund"; and
  • require annual audits of this new fund?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
JEREMIAH W. (JAY) NIXON
Attorney General